DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 Claim Objections
Claim 11 is objected to because of the following informalities:
(line 1) “The subsea hydrocarbon production field of claim 1, 5 or 8” should be changed to “The subsea hydrocarbon production field of claim 5 or 8”, since the limitation “wherein at least one of said manifolds” in claim 11 is not supported by the limitation “a first manifold” in claim 1.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, filed 05/25/2021, with respect to the prior art rejection of claims 1, 3-11 and 13-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
This application is in condition for allowance except for the formal matters above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R BUCK/Primary Examiner, Art Unit 3679